(GUY CARPENTER LOGO) [w82113w8211301.gif]
Exhibit 10.9
CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
Wilkes-Barre, Pennsylvania

         
Effective: January 1, 2011
U6W20002
  1 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT
TABLE OF CONTENTS

          Article       Page
 
  Preamble   4
1
  Business Covered   4
2
  Retention and Limit   5
3
  Term   5
4
  Special Termination   6
5
  Territory   7
6
  Exclusions   7
7
  Special Acceptance   13
8
  Premium   13
9
  Reinstatement   14
10
  Definitions   15
11
  Excess Terrorism Recovery   18
12
  Extra Contractual Obligations/Excess of Policy Limits   19
13
  Net Retained Liability   20
14
  Original Conditions   20
15
  No Third Party Rights   20
16
  Notice of Loss and Loss Settlements   20
17
  Offset   21
18
  Commutation   21
19
  Late Payments   22
20
  Currency   23
21
  Unauthorized Reinsurance   23
22
  Taxes   26
23
  Access to Records   26
24
  Confidentiality   26
25
  Indemnification and Errors and Omissions   27
26
  Insolvency   28
27
  Arbitration   29
28
  Service of Suit   30
29
  Severability   31
30
  Governing Law   31
31
  Entire Agreement   31
32
  Non-Waiver   32
33
  Intermediary   32
34
  Mode of Execution   32
 
  Company Signing Block   33

         
Effective: January 1, 2011
U6W20002
  2 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT
TABLE OF CONTENTS

          Attachments       Page
 
  Nuclear Incident Exclusion Clause — Liability — Reinsurance — U.S.A.   34

         
Effective: January 1, 2011
U6W20002
  3 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT
(the “Contract”)
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
Wilkes-Barre, Pennsylvania
(collectively, the “Company”)
by
THE SUBSCRIBING REINSURER(S) IDENTIFIED
IN THE INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED TO AND FORMING PART OF THIS CONTRACT
(the “Reinsurer”)
Whenever the word “Company” is used in this Contract, such term shall mean each
and all affiliated companies which are or may hereafter be under common control
provided notice be given to the Reinsurer of any newly-affiliated companies
which may hereafter come under common control as soon as practicable, with full
particulars as to how such affiliation is likely to affect this Contract. In the
event that either party maintains that such affiliation calls for altering the
terms of this Contract and an agreement for alteration not being arrived at,
then the Business Covered of such newly-affiliated company is covered at
existing terms for a period not to exceed 90 days after notice by either party
that it does not wish to cover the business of the newly-affiliated company at
the existing terms.
ARTICLE 1
BUSINESS COVERED
This Contract is to indemnify the Company in respect of the liability that may
accrue to the Company as a result of loss or losses under Policies classified by
the Company as Casualty, in force at the inception of this Contract, or written
or renewed during the term of this Contract by or on behalf of the Company,
subject to the terms and conditions herein contained.

         
Effective: January 1, 2011
U6W20002
  4 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
ARTICLE 2
RETENTION AND LIMIT
First Excess
The Reinsurer shall be liable in respect of each Loss Occurrence, for the
Ultimate Net Loss over and above an initial Ultimate Net Loss of $1,000,000 each
Loss Occurrence, subject to limits of liability to the Reinsurer of $4,000,000
each Loss Occurrence, and $4,000,000 for all losses occurring during the term of
this Contract arising from Acts of Terrorism.
Second Excess
The Reinsurer shall be liable in respect of each Loss Occurrence, for the
Ultimate Net Loss over and above an initial Ultimate Net Loss of $5,000,000 each
Loss Occurrence, subject to a limit of liability to the Reinsurer of $5,000,000
each Loss Occurrence. Acts of Terrorism as defined herein are not covered under
the Second Excess.
ARTICLE 3
TERM

A.   This Contract shall take effect at 12:01 a.m., Eastern Standard Time,
January 1, 2011, and shall remain in effect until 12:01 a.m., Eastern Standard
Time, January 1, 2012, applying to losses occurring during the term of this
Contract.   B.   The Reinsurer shall have no liability for losses occurring
after expiration of this Contract.   C.   However, at the Company’s option, the
Reinsurer shall remain liable hereunder in respect of Policies in force at
expiration, until the earlier of the expiration or next renewal of such
Policies. In such event, the Company shall pay to the Reinsurer an additional
premium equal to the rate set forth in the Premium Article, multiplied by the
Gross Net Earned Premium Income during the runoff period, payable within 30 days
after the end of each quarter.   D.   In the event this Contract expires on a
run-off basis, the Reinsurer’s liability hereunder shall continue if the Company
is required by statute or regulation to continue coverage, until the earliest
date on which the Company may cancel the Policy.

         
Effective: January 1, 2011
U6W20002
  5 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
ARTICLE 4
SPECIAL TERMINATION

A.   The Company may terminate a Subscribing Reinsurer’s percentage share in
this Contract at any time by giving written notice to the Subscribing Reinsurer
in the event of any of the following circumstances:

  1.   The Subscribing Reinsurer ceases underwriting operations.     2.   A
state insurance department or other legal authority orders the Subscribing
Reinsurer to cease writing business, or the Subscribing Reinsurer is placed
under regulatory supervision.     3.   The Subscribing Reinsurer has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary), or there have been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, trustee in
bankruptcy, or other agent known by whatever name, to take possession of its
assets or control of its operations.     4.   The Subscribing Reinsurer’s
policyholders’ surplus (or the equivalent under the Subscribing Reinsurer’s
accounting system) as reported in such financial statements of the Subscribing
Reinsurer as designated by the Company, has been reduced by 20% of the amount
thereof at any date during the prior 12-month period (including the period prior
to the inception of this Contract).     5.   The Subscribing Reinsurer has
merged with or has become acquired or controlled by any company, corporation, or
individual(s) not controlling the Subscribing Reinsurer’s operations at the
inception of this Contract.     6.   The Subscribing Reinsurer has retroceded
its entire liability under this Contract without the Company’s prior written
consent, except for retrocessions to members of the Subscribing Reinsurer’s
holding company group.     7.   The Subscribing Reinsurer has been assigned an
A.M. Best’s rating of less than “A-” and/or an S&P rating of less than “BBB+.”
However, as respects Underwriting Members of Lloyd’s, London, a Lloyd’s Market
Rating of less than “A-” by A.M. Best and/or less than “BBB+” by S&P shall
apply.

B.   Termination shall be effected on a run-off or cut-off basis as set forth in
the Term Article, at the sole discretion of the Company. The reinsurance premium
due the Subscribing Reinsurer hereunder (including any minimum reinsurance
premium) shall be pro rated based on the period of the Subscribing Reinsurer’s
participation hereon, and the Subscribing Reinsurer shall immediately return any
excess reinsurance premium received. Reinstatement premium, if any, shall be
calculated based on the Subscribing Reinsurer’s

         
Effective: January 1, 2011
U6W20002
  6 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

    reinsurance premium earned during the period of the Subscribing Reinsurer’s
participation hereon.   C.   Additionally, in the event of any of the
circumstances listed in paragraph A of this Article, the Company shall have the
option to commute the Subscribing Reinsurer’s liability for losses on Policies
covered by this Contract. In the event the Company and the Subscribing Reinsurer
cannot agree on the commutation amount, they shall appoint an actuary and/or
appraiser to assess such amount and shall share equally any expense of the
actuary and/or appraiser. If the Company and the Subscribing Reinsurer cannot
agree on an actuary and/or appraiser, the Company and the Subscribing Reinsurer
each shall nominate three individuals, of whom the other shall decline two, and
the final appointment shall be made by drawing lots. Payment by the Subscribing
Reinsurer of the amount of liability ascertained shall constitute a complete and
final release of both parties in respect of liability arising from the
Subscribing Reinsurer’s participation under this Contract.   D.   The Company’s
option to require commutation under paragraph C above shall survive the
termination or expiration of this Contract.

ARTICLE 5
TERRITORY
The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
ARTICLE 6
EXCLUSIONS

A.   This Contract shall not cover:

  1.   Reinsurance treaty business, including pro rata and excess of loss,
assumed by the Company, but not to include business from affiliated companies;  
  2.   Business written on a co-indemnity basis not controlled by the Company;  
  3.   Loss or liability excluded by the provisions of the “Nuclear Incident
Exclusion Clause — Liability — Reinsurance — USA” attached to and forming part
of this Contract;     4.   Liability assumed by the Company as a member of a
Syndicate, Pool or Underwriting Association; however, this does not apply to
participation in assigned risk plans;     5.   Any liability of the Company
arising by contract, operation of law, or otherwise, from its participation or
membership, whether voluntary or involuntary, in any insolvency fund.
“Insolvency Fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, howsoever denominated, established or

         
Effective: January 1, 2011
U6W20002
  7 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

      governed, which provides for any assessment of or payment or assumption by
the Company of part or all of any claim, debt, charge, fee, or other obligation
of an insurer, or its successors or assigns, which has been declared by any
competent authority to be insolvent, or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part;     6.  
Financial Guarantee and Insolvency;     7.   Loss resulting from an Act of
Terrorism that involves the use, release, or escape of nuclear materials, or
directly or indirectly results in nuclear reaction or radiation or radioactive
contamination, or that is carried out by means of the dispersal or application
of pathogenic or poisonous biological or chemical materials that are released;  
  8.   Regarding interests which at time of loss or damage are on shore, any
loss or damage which is occasioned by war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority.
This War Exclusion Clause shall not however, apply to interests which at time of
loss or damage are within the territorial limits of the United States of America
(comprising the 50 states of the Union and the District of Columbia and
including bridges between the U.S.A. and Mexico, provided they are under United
States ownership), Canada, St. Pierre and Miquelon, provided such interests are
insured under Policies, endorsements, or binders containing a standard war or
hostilities or warlike operations exclusion clause;     9.   Umbrella Liability;
    10.   Public Utilities;     11.   Pharmaceutical and Medical Device
Manufacturers;     12.   Operation, navigation, or handling of ships, or vessels
owned by the insured other than:

  a.   Yachts, small pleasure crafts, sports fishing vessels, and     b.  
Vessels operating exclusively in inland and/or coastal waters where legal
liability on such vessels is incidental to the coverage provided either under a
general liability Policy or under a comprehensive form of a Policy;

  13.   Ownership, maintenance or use of aircraft and aircraft flight
operations, but this exclusion does not apply to Workers’
Compensation/Employers’ Liability coverage;

  14.   Repair, cleaning or demolition of any vessel or barge used as petroleum
tanker;

         
Effective: January 1, 2011
U6W20002
  8 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  15.   Loss or liability excluded by whichever standard Insurance Services
Office pollution exclusion(s) is included in the Policy under which such loss or
liability arises.         Notwithstanding the above, the Reinsurer agrees that
this exclusion shall not apply to original Policies written in any state where
the Standard ISO Pollution Exclusion(s) have not been approved or are not
permitted to be included in or attached to original Policies.         Further,
the Reinsurer agrees that this exclusion shall not apply in any case where the
Company has attached the Standard ISO Pollution Exclusion(s) to an original
Policy but has sustained a loss as a result of that exclusion being deemed
invalid or inapplicable by a court of law.         Notwithstanding all of the
foregoing, the Reinsurer agrees that this exclusion does not apply to
environmental restoration coverage provided under an MCS-90 Endorsement attached
to a commercial automobile Policy written in accordance with the Motor Carrier
Act of 1980.         Furthermore, the Reinsurer agrees that this exclusion does
not apply to overspraying of anhydrous ammonia, fertilizers and agricultural
chemicals, nor shall this exclusion apply to operations involving anhydrous
ammonia, liquefied petroleum gas (LPG), or propane (including the transportation
thereof) where the Company has attached the Solutions 2000 Liability PMAG-16
Pollution Exclusion Amendment to an original Policy. Furthermore, this exclusion
does not apply to pollutants from mobile equipment where the Company has
attached the Solutions 2000 Liability PMAG-16 Pollution Exclusion Amendment to
an original Policy.         Furthermore, the Reinsurer agrees that this
exclusion does not apply to overspraying of anhydrous ammonia, fertilizers and
agricultural chemicals, nor shall this exclusion apply to operations involving
anhydrous ammonia, liquefied petroleum gas (LPG), or propane (including the
transportation thereof) where the Company has attached the Solutions 2000
Liability PMAG-18 Pollution Exclusion Amendment to an original Policy.
Furthermore, this exclusion does not apply to pollutants from a covered auto
where the Company has attached the Solutions 2000 Liability PMAG-18 Pollution
Exclusion Amendment to an original Policy.         Furthermore, the Reinsurer
agrees that this exclusion does not apply to operations meeting all standards of
any statute, ordinance, regulation or license requirement of any federal, state
or local government which apply to those operations, where the Company has
attached the Solutions 2000 Liability PMAG-04 “Pesticide or Fertilizer
Applicator Amended Exclusions with Amendment of Limits of Insurance” to an
original Policy. Furthermore, this exclusion does not apply to fields on which
the insured, or any contractor or subcontractor working on the behalf of the
insured, is performing operations, where the Company has attached the Solutions
2000 Liability

         
Effective: January 1, 2011
U6W20002
  9 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

      PMAG-04 “Pesticide or Fertilizer Applicator Amended Exclusions with
Amendment of Limits of Insurance” to an original Policy.     16.   Manufacture,
handling, transit or use of explosives, unless incidental to routine agriculture
operation;     17.   Manufacture of liquefied petroleum gas or petroleum;    
18.   Buses other than buses used to transport employees of the insured or
property;     19.   Loss or liability, whether direct or indirect, arising from
the hazard of asbestos including the manufacturing, mining, storage,
distribution, transportation, fabrication, installation or removal of asbestos
or products containing asbestos;     20.   All mining operations;     21.  
Products guarantee and/or recall and/or integrity impairment when written as
such;     22.   Blasting;     23.   Nursing Homes;     24.   All Workers’
Compensation business classified by the Company as Employee Leasing
Corporations, Professional Employment Organizations (PEOs), Temporary Agencies,
Police, Firefighters and EMT Workers, whether professional or volunteer;     25.
  Policies issued as excess coverage, other than insurance over a self-insured
retention;     26.   Manufacturing of fireworks, fuses, nitroglycerine,
celluloid and pyroxylin;     27.   Concerns when engaged in the demolition of
buildings more than three stories in height except the insured’s own structures;
    28.   Operation of animal shows, riding academies, circuses, carnivals,
amusement parks or amusement devices; equestrian exposures of guides and
outfitters are not excluded;     29.   Municipalities, when written as such, but
this exclusion does not apply as respects:

  a.   School districts;     b.   Municipally-owned buildings or properties;    
c.   Municipalities named as an additional insured;

  30.   Auto Liability:

  a.   As a taxicab, public livery or bus;

          Effective: January 1, 2011
U6W20002   10 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  b.   Public emergency vehicles such as fire trucks or police cars;     c.  
Ambulances;     d.   Rent-a-car and leasing operations;     e.   Vehicles
carrying passengers for hire or reward;     f.   Automobiles used in organized
speed contests including but not limited to racing, rallies, and speed trials;  
  g.   As a long haul public freight carrier or common carrier, except for
incidental hauling of goods of others;

      However, this exclusion shall not exclude automobiles, buses and/or vans
used to transport hotel/hospitality guests;     31.   Products Liability:

  a.   The manufacture, sale or retail or wholesale distribution of aircraft,
aircraft parts;     b.   The manufacture of extracts, drugs, medicines,
cosmetics or hair, scalp or skin preparations;     c.   The manufacture of
automobiles, buses, trucks and trailers, recreational vehicles, motorcycles or
the manufacture of components critical to vehicle safety;     d.   Products
liability written without an annual aggregate limit;

  32.   Malpractice or Professional Liability, except:

  a.   Druggists’ Liability;     b.   Printers’ Liability;     c.   Barbers’ and
Beauticians’ Liability (including nail salons);     d.   Agricultural
Consultants’ Liability;     e.   Funeral Directors’ or Morticians’ Professional
Liability;     f.   Pastoral Professional Liability written in conjunction with
a liability risk;     g.   Incidental malpractice written in conjunction with a
liability risk;

          Effective: January 1, 2011
U6W20002   11 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  h.   Opticians;     i.   Hearing Aid Providers;     j.   Florists;     k.  
Veterinarians;     l.   Animal Services;

  33.   Bridge construction when over three stories, over navigable waters, or
over 100 feet in length;     34.   Construction or maintenance of tunnels or
subways more than 50 feet in length, dams, levees, cofferdams (except dams and
levees constructed on farm premises which are incidental to farm operations), or
with respect to business classified as commercial business, towers over two
stories high;     35.   Elevator construction and installation, except
construction or installation of grain elevator facilities or related equipment;
    36.   Occupational Accident when written as such;     37.   As respects
Workers’ Compensation, and not Commercial General Liability Coverage, risks
having maritime exposures or exposures including but not limited to:

  a.   Risks subject to the U.S. Longshore and Harbor Worker’s Compensation Act
(except incidental which is defined as less than 10% of Workers Compensation
Policy premium);     b.   Operation of docks, quays, wharves, or drydocks;    
c.   Operations subject to the Jones Act;     d.   Operations subject to the
Outer Continental Shelf Act;

  38.   Roofing Contractors;     39.   Scaffolding installations (except
residential and commercial up to three stories);     40.   Tower, steeple,
chimney, or shaft construction and work.

B.   If any business falling within the scope of one or more of the exclusions
is assigned to the Company under an Assigned Risk Plan, such exclusion(s) shall
not apply to the portion of the limits of liability prescribed by the Assigned
Risk Plan which come within the Company’s retention and limits of liability of
the Reinsurer.

          Effective: January 1, 2011
U6W20002   12 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

C.   If without the knowledge and contrary to the instructions of its
supervisory underwriting personnel, insurance coverages are provided involving
one or more of the above exclusions, except A(1), A(2), A(3), A(4), A(5), A(6),
A(7), A(8), A(11), A(15), A(16), A(19), A(24), and A(25) either by an
inadvertent acceptance or by an existing insured extending its operations, the
reinsurance coverage provided hereunder shall apply from inception and for a
period of 30 days or longer if required by law, but not to exceed the lesser of
18 months or Policy anniversary after said supervisory underwriting personnel
receives knowledge thereof and promptly notifies the Reinsurer upon discovery.

D.   Any exclusion listed above other than exclusions A(1), A(2), A(3), A(4),
A(5), A(6), A(7), A(8), A(11), A(15), A(16), A(19), A(24), and A(25), shall be
automatically waived as respects a Policy issued by the Company on a risk with
respect to which only a minor or incidental part of the operations covered
involves the exclusion. An incidental part of an insured’s regular operations
shall mean not greater than 10% of the insured’s regular operations.

ARTICLE 7
SPECIAL ACCEPTANCE
Business that is not within the scope of this Contract may be submitted to
Hannover Rückversicherung AG (the “Lead Reinsurer”) for special acceptance
hereunder, and such business, if accepted by the Lead Reinsurer shall be covered
hereunder, subject to the terms and conditions of this Contract, except as
modified by the special acceptance. Any special acceptance agreed to by the Lead
Reinsurer shall be binding on all Subscribing Reinsurers hereon. The Lead
Reinsurer shall be deemed to have accepted a risk, if it has not responded
within five days after receiving the underwriting information on such risk. Any
renewal of a special acceptance agreed to for a predecessor contract to this
Contract, shall automatically be covered hereunder.
ARTICLE 8
PREMIUM
First Excess

A.   The Company shall pay the Reinsurer a deposit premium of $1,171,665 for the
term of this Contract, to be paid in the amount of $292,916.25 on the first day
of each calendar quarter.

B.   As soon as practicable following the expiration of this Contract, the
Company shall furnish to the Reinsurer a statement of the Gross Net Earned
Premium Income for the term of this Contract and calculate a premium at a rate
of 2.700% multiplied by the Company’s Gross Net Earned Premium Income. Should
the premium so calculated exceed the deposit premium paid in accordance with
paragraph A above, the Company shall immediately pay

          Effective: January 1, 2011
U6W20002   13 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

    the Reinsurer the difference. Should the premium so calculated be less than
the deposit premium paid in accordance with paragraph A above, the Reinsurer
shall immediately pay the Company the difference, subject to a minimum premium
for the term of this Contract of $937,332.

Second Excess

A.   The Company shall pay the Reinsurer a deposit premium of $416,592 for the
term of this Contract, to be paid in the amount of $104,148 on the first day of
each calendar quarter.

B.   As soon as practicable following the expiration of this Contract, the
Company shall furnish to the Reinsurer a statement of the Gross Net Earned
Premium Income for the term of this Contract and calculate a premium at a rate
of 0.960% multiplied by the Company’s Gross Net Earned Premium Income. Should
the premium so calculated exceed the deposit premium paid in accordance with
paragraph A above, the Company shall immediately pay the Reinsurer the
difference. Should the premium so calculated be less than the deposit premium
paid in accordance with paragraph A above, the Reinsurer shall immediately pay
the Company the difference, subject to a minimum premium for the term of this
Contract of $333,274.

The Company shall furnish the Reinsurer with such information as may be required
by the Reinsurer for completion of its NAIC annual statements.
ARTICLE 9
REINSTATEMENT
First Excess
Loss payments under this Contract shall reduce the limit of coverage afforded by
the amounts paid, but the limit of coverage shall be reinstated from the time of
the occurrence of the loss, and for each amount so reinstated, the Company
agrees to pay, simultaneously with the Reinsurer’s loss payment, an additional
premium calculated at pro rata of 100% of the Reinsurer’s premium for the First
Excess for the term of this Contract, being pro rata only as to the fraction of
the Reinsurer’s limit of liability under the First Excess (i.e., the fraction of
$4,000,000) so reinstated. Nevertheless, the Reinsurer’s liability under the
First Excess shall not exceed $4,000,000 in respect of any one Loss Occurrence,
and shall not exceed $12,000,000 in respect of all losses covered under this
Contract.
Second Excess
Loss payments under this Contract shall reduce the limit of coverage afforded by
the amounts paid, but the limit of coverage shall be reinstated from the time of
the occurrence of the loss, and for each amount so reinstated, the Company
agrees to pay, simultaneously with the Reinsurer’s

          Effective: January 1, 2011
U6W20002   14 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
loss payment, an additional premium calculated at pro rata of 100% of the
Reinsurer’s premium for the Second Excess for the term of this Contract, being
pro rata only as to the fraction of the Reinsurer’s limit of liability under the
Second Excess (i.e., the fraction of $5,000,000) so reinstated. Nevertheless,
the Reinsurer’s liability under the Second Excess shall not exceed $5,000,000 in
respect of any one Loss Occurrence, and shall not exceed $10,000,000 in respect
of all losses covered under this Contract.
If at the time of a loss settlement hereon the reinsurance premium, as
calculated in accordance with the Premium Article, is unknown, the above
calculation of reinstatement premium shall be based upon the deposit premium,
subject to adjustment when the reinsurance premium is finally established.
ARTICLE 10
DEFINITIONS

             
A.
    1.     “Ultimate Net Loss” means the actual loss paid by the Company or
which the Company becomes liable to pay, such loss to include Loss Adjustment
Expense, 90% of any Extra Contractual Obligation and 90% of any Loss in Excess
of Policy Limits as defined in the Extra Contractual Obligations/Excess of
Policy Limits Article.
 
           
 
    2.     Salvages and all recoveries, including recoveries under all
reinsurances that inure to the benefit of this Contract (whether recovered or
not), shall be first deducted from such loss to arrive at the amount of
liability attaching hereunder.
 
           
 
    3.     All salvages, recoveries or payments recovered or received subsequent
to loss settlement hereunder shall be applied as if recovered or received prior
to the aforesaid settlement, and all necessary adjustments shall be made by the
parties hereto.
 
           
 
    4.     The Company shall be deemed to be “liable to pay” a loss when a
judgment has been rendered that the Company does not plan to appeal, and/or the
Company has obtained a release, and/or the Company has accepted a proof of loss.
 
           
 
    5.     Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s “Ultimate Net Loss” has been
ascertained.

B.   “Loss Adjustment Expense” means costs and expenses incurred by the Company
in connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

  1.   court costs;     2.   costs of supersedeas and appeal bonds;     3.  
monitoring counsel expenses;

          Effective: January 1, 2011
U6W20002   15 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  4.   legal expenses and costs incurred in connection with coverage questions
and legal actions connected thereto, including but not limited to declaratory
judgment actions;     5.   post-judgment interest;     6.   pre-judgment
interest, unless included as part of an award or judgment;     7.   a pro rata
share of salaries and expenses of Company field employees, calculated in
accordance with the time occupied in adjusting such loss, and expenses of other
Company employees who have been temporarily diverted from their normal and
customary duties and assigned to the field adjustment of losses covered by this
Contract; and     8.   subrogation, salvage and recovery expenses.

    “Loss Adjustment Expense” does not include salaries and expenses of the
Company’s employees, except as provided in subparagraph (7) above, and office
and other overhead expenses.

C.   “Loss Occurrence” means any one accident, casualty, disaster, or occurrence
or series of accidents, casualties, disasters, or occurrences arising out of or
following on one event. Without limiting the generality of the foregoing, the
same shall be held to include:

  1.   As regards Products Bodily Injury Liability and Products Property Damage
Liability, all loss or losses included under the definition of occurrence as set
forth in the Company’s original Policies.     2.   As regards Bodily Injury
Liability other than Products, all claims against any one insured for all
injuries to one or more than one person resulting from infection, contagion,
poisoning, or contamination proceeding from, or traceable to, the same causative
agency.     3.   As regards Property Damage Liability other than Products, all
loss or losses during a Policy year caused by a series of operations, events, or
occurrences arising out of operations at any one specific site which cannot be
attributed to any single one of such operations, events, or occurrences, but
rather to the cumulative effect thereof. The date of such Loss Occurrence shall
be deemed to be the date on which the first individual loss occurred.     4.  
As regards Workers’ Compensation and Employer’s Liability, all loss resulting
from an occupational or other disease suffered by an employee, which disease
arises out of the employment and for which the employer is liable. The date of
loss as respects each such employee shall be deemed to be the date when
compensable disability commences. However, if, during a Policy year, the Company
should sustain more than one loss arising out of such an occupational or other
disease of one specific kind

          Effective: January 1, 2011
U6W20002   16 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

      or class, suffered by more than one employee of one insured, all such
losses shall be deemed to arise out of one Loss Occurrence, and the date of such
Loss Occurrence shall be deemed to be the date on which the first individual
loss became compensable.

D.   “Occupational Disease” means any bodily injury (including resulting death)
or disease suffered by an employee which fulfills all of the following
conditions:

  1.   It is not traceable to a definite compensable accident occurring during
the employee’s present or past employment;     2.   It is not traceable to an
event of 24 hours or less in duration;     3.   It has been caused by exposure
to conditions present in the workers’ occupational environment;     4.   It has
resulted in a disability or death.

E.   “Cumulative Injury” means any bodily injury (including resulting death) or
disease suffered by an employee which fulfills all of the following conditions:

  1.   It is not traceable to a definite compensable accident occurring during
the employee’s present or past employment;     2.   It is not traceable to an
event of 24 hours or less in duration;     3.   It has occurred from, and has
been aggravated by, a repetitive employment-related activity.

F.   “Gross Net Earned Premium Income” means gross earned premium of the Company
for the classes of business reinsured hereunder, less the earned portion of
premiums ceded by the Company for reinsurance that inures to the benefit of this
Contract.

G.   “Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

H.   “Act of Terrorism” shall mean any act, including both Certified Acts of
Terrorism in accordance with the Terrorism Risk Insurance Act of 2002, the
Terrorism Risk Insurance Extension Act of 2005 and the Terrorism Risk Insurance
Program Reauthorization Act of 2007 and any subsequent extension and those not
certified in respect of action, or threat of action designed to influence the
government de jure or de facto of any nation or any political division thereof,
or in pursuit of any political, religious, ideological or similar purpose to
intimidate the public or a section of the public of any nation by any person or
group(s) of persons whether acting alone or on behalf of or in connection with
any organization(s) or government(s) de jure or de facto and which:

  1.   involves violence against one or more persons; or

          Effective: January 1, 2011
U6W20002   17 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  2.   involves damage to property; or     3.   endangers life other than that
of the person committing the action; or     4.   creates a risk to health or
safety of the public or a section of the public; or     5.   is designed to
interfere with or to disrupt an electronic system; or     6.   involves loss,
damage, cost, or expense directly or indirectly caused by, contributed to by,
resulting from, or arising out of or in connection with any action in
controlling, preventing, suppressing, retaliating against, or responding to any
Act of Terrorism.

    Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be Acts of Terrorism.

I.   “Ex-gratia Settlements” means all settlements of losses tendered but not
covered under the Company’s Policies, which Policies are otherwise reinsured
hereunder, other than losses in Excess of Policy Limits and Extra Contractual
Obligations as defined herein. Ex-gratia Settlements shall not include:

  1.   Settlements of losses that are arguably within the contemplation of
coverage under the Company’s Policies reinsured hereunder;     2.   Settlements
made to avoid costs that could be incurred in connection with potential or
actual litigation relating to coverage issues arising under the Company’s
Policies reinsured hereunder;     3.   Losses already excluded under this
Contract.

ARTICLE 11
EXCESS TERRORISM RECOVERY

A.   A pro rata share of the amount, if any, by which financial assistance paid
to the Company under the Terrorism Risk Insurance Act of 2002 as amended
(“TRIA”) for Acts of Terrorism occurring during any one Program Year, combined
with the Company’s total private-sector reinsurance recoveries for such Acts of
Terrorism, exceeds the amount of Insured Losses paid by the Company for such
Acts of Terrorism, shall be reimbursed by the Company to the Reinsurer. Such pro
rata share shall be calculated by dividing:

  1.   the Reinsurer’s payment under this Contract of Insured Losses for the
Program Year; by     2.   the Company’s total private-sector reinsurance
recoveries arising from all Act(s) of Terrorism covered under TRIA during the
Program Year.

          Effective: January 1, 2011
U6W20002   18 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

B.   Payment shall be made as promptly as possible after the Company’s receipt
of any recovery in excess of its Insured Losses. The Company shall provide the
Reinsurer with all necessary data respecting the transactions covered under this
Article.   C.   Such payment to the Reinsurer shall apply unless disallowed by
the U.S. Department of the Treasury.   D.   “Act of Terrorism”, “Insured Losses”
and “Program Year” shall follow the definitions provided in TRIA.

ARTICLE 12
EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

A.   This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.   B.   This Contract shall cover Loss in
Excess of Policy Limits, as provided in the definition of Ultimate Net Loss.
“Loss in Excess of Policy Limits” shall be defined as Loss in excess of the
Policy limit, having been incurred because of, but not limited to, failure by
the Company to settle within the Policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.   C.   An Extra Contractual Obligation and/or Loss in Excess of Policy
Limits shall be deemed to have occurred on the same date as the loss covered
under the Company’s Policy, and shall constitute part of the original loss.   D.
  For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.   E.   Loss Adjustment Expense in respect of Extra Contractual
Obligations and/or Loss in Excess of Policy Limits shall be covered hereunder in
the same manner as other Loss Adjustment Expense.   F.   However, this Article
shall not apply where the loss has been incurred due to final legal adjudication
of fraud of a member of the Board of Directors or a corporate officer of the

          Effective: January 1, 2011
U6W20002   19 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    Company acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.   G.   In no
event shall coverage be provided to the extent not permitted under law.

ARTICLE 13
NET RETAINED LIABILITY

A.   This Contract applies only to that portion of any loss that the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company).   B.   The amount of the
Reinsurer’s liability hereunder in respect of any loss or losses shall not be
increased by reason of the inability of the Company to collect from any other
reinsurer(s), whether specific or general, any amounts that may have become due
from such reinsurer(s), whether such inability arises from the insolvency of
such other reinsurer(s) or otherwise.

ARTICLE 14
ORIGINAL CONDITIONS
All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.
ARTICLE 15
NO THIRD PARTY RIGHTS
This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.
ARTICLE 16
NOTICE OF LOSS AND LOSS SETTLEMENTS

A.   The Company shall advise the Reinsurer promptly of all losses which, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto which, in the opinion of the Company, may materially affect
the position of the Reinsurer.

          Effective: January 1, 2011
U6W20002   20 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    Inadvertent omission or oversight in giving such notice shall in no way
affect the liability of the Reinsurer. However, the Reinsurer shall be informed
of such omission or oversight promptly upon its discovery.   B.   Prompt notice
shall be given to the Reinsurer by the Company of any Loss Occurrence wherein
the Company’s reserve exceeds 50% of the Company’s loss retention. In addition,
the Company shall promptly advise the Reinsurer of all bodily injury losses
involving the following major injuries:

  1.   Fatality;     2.   Spinal cord injuries (quadriplegia, paraplegia);    
3.   Brain damage (seizure, coma or physical/mental impairment);     4.   Severe
burn injuries resulting in disfigurement or scarring;     5.   Total or partial
blindness in one or both eyes;     6.   Amputation of a limb;     7.   Major
organ (such as heart, lungs).

C.   As respects losses subject to this Contract, all loss settlements made by
the Company, whether under strict Policy terms or by way of compromise, shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement immediately upon receipt of proof
of loss.

ARTICLE 17
OFFSET
Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.
ARTICLE 18
COMMUTATION

A.   As respects Workers’ Compensation any loss or losses known to the Company
that have not been finally settled and that may cause a claim under this
Contract, the loss(es) may be commuted at the option of the Company not less
than seven years after expiration of this Contract. In such event, the Company
and the Reinsurer shall determine the commutation

          Effective: January 1, 2011
U6W20002   21 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    value of the outstanding loss(es). In the event the Company and the
Reinsurer cannot agree on the commutation value, the Reinsurer and the Company
shall mutually appoint an independent actuary who shall investigate and
determine the commutation value. In the event the Reinsurer and the Company
cannot reach an agreement on an independent actuary, each party shall appoint an
actuary within 30 days after receipt of the written request for commutation.
Upon such appointment, the two actuaries shall appoint a third actuary. If the
two actuaries fail to agree on the selection of a third actuary within 30 days
of their appointment, each of them shall name three individuals, of whom the
other shall decline two, and the decision shall be made by drawing lots. The
actuaries shall then investigate and capitalize such loss(es). All actuaries
shall be fellows of the Casualty Actuarial Society or the American Academy of
Actuaries, and shall be disinterested in the outcome of the commutation. If the
Company does not agree with the commutation value, the Company shall have no
obligation to commute.   B.   The Reinsurer’s proportion of the amount so
determined shall be considered the Reinsurer’s total liability for the loss(es)
and the lump sum payment thereof shall constitute a complete release of both
parties from liability hereunder for the loss(es).

ARTICLE 19
LATE PAYMENTS

A.   In the event any payment due from the Reinsurer to the Company after the
expiration of this Contract is not received by the Intermediary by the payment
due date, the Company may, by notifying the Intermediary in writing, require the
Reinsurer to pay, and the Reinsurer agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

  1.   The number of full days that have expired since the overdue date or the
last monthly calculation, whichever the lesser; times     2.   1/365th of the
sum of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made, plus 1%; times     3.   The amount past due, including accrued
interest.

    Interest shall accumulate until payment of the original amount due plus
interest penalties has been received by the Intermediary.   B.   This Article
applies only to amounts for which the demand for payment is received by the
Reinsurer after the Company has paid the entire reinsurance premium for the term
of this Contract, as provided in the Premium Article.

          Effective: January 1, 2011
U6W20002   22 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

C.   The due date shall be the date on which the demand for payment is received
by the Reinsurer, and the amount shall be deemed to be overdue 30 days
thereafter.   D.   If the information contained in the Company’s demand for
payment is insufficient or not in accordance with the conditions of this
Contract, then within 30 days the Reinsurer shall request from the Company all
additional information necessary to validate its claim and the payment due date
as defined in paragraph C shall be deemed to be the date upon which the
Reinsurer received the requested additional information. This paragraph is only
for the purpose of establishing when a payment is overdue, and shall not alter
the provisions of the Notice of Loss and Loss Settlements Article or other
pertinent contractual stipulations.   E.   Should the Reinsurer dispute a claim
presented by the Company and the timeframe set out in paragraph C be exceeded,
interest as stipulated in paragraph A shall be payable for the entire overdue
period, but only for the amount of the final settlement with the Reinsurer.   F.
  In the event arbitration is necessary to settle a dispute, the panel shall
have the authority to make a determination awarding interest to the Company.
Interest, if any, awarded by the panel shall supersede the interest amounts
outlined herein.   G.   Any interest owed pursuant to this Article may be waived
by the Company. Waiver of such interest, however, shall not affect the Company’s
rights to other interest amounts due as a result of this Article.

ARTICLE 20
CURRENCY

A.   Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars.   B.   For purposes of this Contract, where
the Company receives premiums or pays losses in currencies other than United
States Dollars, such premiums or losses shall be converted into United States
Dollars at the actual rates of exchange at which these premiums or losses are
entered in the Company’s books.

ARTICLE 21
UNAUTHORIZED REINSURANCE

A.   This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.   B.   The Company agrees, in respect of its
Policies or bonds falling within the scope of this Contract, that when it files
with its insurance regulatory authority, or sets up on its books liabilities as
required by law, it shall forward to the Reinsurer a statement showing the

          Effective: January 1, 2011
U6W20002   23 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    proportion of such liabilities applicable to the Reinsurer. The “Reinsurer’s
Obligations” shall be defined as follows:

  1.   unearned premium (if applicable);     2.   known outstanding losses that
have been reported to the Reinsurer and Loss Adjustment Expense relating
thereto;     3.   losses and Loss Adjustment Expense paid by the Company but not
recovered from the Reinsurer;     4.   losses incurred but not reported and Loss
Adjustment Expense relating thereto;     5.   all other amounts for which the
Company cannot take credit on its financial statements unless funding is
provided by the Reinsurer.

C.   The Reinsurer’s Obligations shall be funded by funds withheld, cash
advances, Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have
the option of determining the method of funding provided it is acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s
reserves.   D.   When funding by an LOC, the Reinsurer agrees to apply for and
secure timely delivery to the Company of a clean, irrevocable and unconditional
LOC issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves in an
amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for a
period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.   E.   The Reinsurer and
the Company agree that any funding provided by the Reinsurer pursuant to the
provisions of this Contract may be drawn upon at any time, notwithstanding any
other provision of this Contract, and be utilized by the Company or any
successor, by operation of law, of the Company including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Company, for the
following purposes, unless otherwise provided for in a separate Trust Agreement:

  1.   to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;     2.   to make refund of any sum that is in excess of the actual amount
required to pay the Reinsurer’s Obligations under this Contract (or in excess of
102% of the Reinsurer’s Obligations, if funding is provided by a Trust
Agreement);

          Effective: January 1, 2011
U6W20002   24 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

  3.   to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
the Reinsurer’s Obligations (or in excess of 102% of the Reinsurer’s
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid by the Reinsurer;     4.  
to pay the Reinsurer’s share of any other amounts the Company claims are due
under this Contract.

F.   If the amount drawn by the Company is in excess of the actual amount
required for E(1) or E(3), or in the case of E(4), the actual amount determined
to be due, the Company shall promptly return to the Reinsurer the excess amount
so drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.   G.   The issuing bank
shall have no responsibility whatsoever in connection with the propriety of
withdrawals made by the Company or the disposition of funds withdrawn, except to
ensure that withdrawals are made only upon the order of properly authorized
representatives of the Company.   H.   At annual intervals, or more frequently
at the discretion of the Company, but never more frequently than quarterly, the
Company shall prepare a specific statement of the Reinsurer’s Obligations for
the sole purpose of amending the LOC or other method of funding, in the
following manner:

  1.   If the statement shows that the Reinsurer’s Obligations exceed the
balance of the LOC as of the statement date, the Reinsurer shall, within 30 days
after receipt of the statement, secure delivery to the Company of an amendment
to the LOC increasing the amount of credit by the amount of such difference.
Should another method of funding be used, the Reinsurer shall, within the time
period outlined above, increase such funding by the amount of such difference.  
  2.   If, however, the statement shows that the Reinsurer’s Obligations are
less than the balance of the LOC (or that 102% of the Reinsurer’s Obligations
are less than the trust account balance if funding is provided by a Trust
Agreement), as of the statement date, the Company shall, within 30 days after
receipt of written request from the Reinsurer, release such excess credit by
agreeing to secure an amendment to the LOC reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be used, the Company shall, within the time period outlined above, decrease such
funding by the amount of such excess.

          Effective: January 1, 2011
U6W20002   25 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]
ARTICLE 22
TAXES

A.   In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia.

B. 1.   Each Subscribing Reinsurer has agreed to allow, for the purpose of
paying the Federal Excise Tax, the applicable percentage of the premium payable
hereon (as imposed under the Internal Revenue Code) to the extent such premium
is subject to Federal Excise Tax.     2.   In the event of any return of premium
becoming due hereunder, the Subscribing Reinsurer shall deduct the applicable
percentage of the premium from the amount of the return, and the Company or its
agent should take steps to recover the Tax from the U.S. Government.

ARTICLE 23
ACCESS TO RECORDS
The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Contract or after the expiration of this Contract. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company.
ARTICLE 24
CONFIDENTIALITY

A.   The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

  1.   are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

          Effective: January 1, 2011
U6W20002   26 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

  2.   have been rightfully received from a third person without obligation of
confidentiality; or     3.   were known by the Reinsurer prior to the placement
of this Contract without an obligation of confidentiality.

B.   Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

  1.   when required by retrocessionaires subject to the business ceded to this
Contract;     2.   when required by regulators performing an audit of the
Reinsurer’s records and/or financial condition; or     3.   when required by
external auditors performing an audit of the Reinsurer’s records in the normal
course of business.

    Further, the Reinsurer agrees not to use any Confidential Information for
any purpose not related to the performance of its obligations or enforcement of
its rights under this Contract.   C.   Notwithstanding the above, in the event
that the Reinsurer is required by court order, other legal process or any
regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure and to use its best
efforts to assist the Company in maintaining the confidentiality provided for in
this Article.   D.   The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns.

ARTICLE 25
INDEMNIFICATION AND ERRORS AND OMISSIONS

A.   The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

  1.   what shall constitute a claim or loss covered under any Policy;     2.  
the Company’s liability thereunder;     3.   the amount or amounts that it shall
be proper for the Company to pay thereunder.

B.   The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

          Effective: January 1, 2011
U6W20002   27 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

C.   Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 26
INSOLVENCY

A.   If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.   B.   In the event of the insolvency of
the Company, this reinsurance (or the portion of any risk or obligation assumed
by the Reinsurer, if required by applicable law) shall be payable directly to
the Company, or to its liquidator, receiver, conservator or statutory successor,
either: (1) on the basis of the liability of the Company, or (2) on the basis of
claims filed and allowed in the liquidation proceeding, whichever may be
required by applicable statute, without diminution because of the insolvency of
the Company or because the liquidator, receiver, conservator or statutory
successor of the Company has failed to pay all or a portion of any claim. It is
agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Company shall give written notice to the Reinsurer of the
pendency of a claim against the Company indicating the Policy or bond reinsured,
which claim would involve a possible liability on the part of the Reinsurer
within a reasonable time after such claim is filed in the conservation or
liquidation proceeding or in the receivership, and that during the pendency of
such claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated any defense or
defenses that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the court, against the Company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit that may accrue to the Company solely as a result of
the defense undertaken by the Reinsurer.   C.   Where two or more reinsurers are
involved in the same claim and a majority in interest elect to interpose defense
to such claim, the expense shall be apportioned in accordance with the terms of
this reinsurance Contract as though such expense had been incurred by the
Company.   D.   As to all reinsurance made, ceded, renewed or otherwise becoming
effective under this Contract, the reinsurance shall be payable as set forth
above by the Reinsurer to the

          Effective: January 1, 2011
U6W20002   28 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    Company or to its liquidator, receiver, conservator or statutory successor,
(except as provided by Section 4118(a)(1)(A) of the New York Insurance Law,
provided the conditions of 1114(c) of such law have been met, if New York law
applies) or except (1) where the Contract specifically provides another payee in
the event of the insolvency of the Company, or (2) where the Reinsurer, with the
consent of the direct insured or insureds, has assumed such Policy obligations
of the Company as direct obligations of the Reinsurer to the payees under such
Policies and in substitution for the obligations of the Company to such payees.
Then, and in that event only, the Company, with the prior approval of the
certificate of assumption on New York risks by the Superintendent of Insurance
of the State of New York, or with the prior approval of such other regulatory
authority as may be applicable, is entirely released from its obligation and the
Reinsurer shall pay any loss directly to payees under such Policy.

ARTICLE 27
ARBITRATION

A.   Any dispute arising out of the interpretation, performance or breach of
this Contract, including the formation or validity thereof, shall be submitted
for decision to a panel of three arbitrators. Notice requesting arbitration
shall be in writing and sent certified or registered mail, return receipt
requested.   B.   One arbitrator shall be chosen by each party and the two
arbitrators shall then choose an impartial third arbitrator who shall preside at
the hearing. If either party fails to appoint its arbitrator within 30 days
after being requested to do so by the other party, the latter, after 10 days’
prior notice by certified or registered mail of its intention to do so, may
appoint the second arbitrator.   C.   If the two arbitrators do not agree on a
third arbitrator within 60 days of their appointment, the third arbitrator shall
be chosen in accordance with the procedures for selecting the third arbitrator
in force on the date the arbitration is demanded, established by the AIDA
Reinsurance and Insurance Arbitration Society — U.S. (ARIAS). The arbitrators
shall be persons knowledgeable about insurance and reinsurance who have no
personal or financial interest in the result of the arbitration. If a member of
the panel dies, becomes disabled or is otherwise unwilling or unable to serve, a
substitute shall be selected in the same manner as the departing member was
chosen and the arbitration shall continue.   D.   Within 30 days after all
arbitrators have been appointed, the panel shall meet and determine timely
periods for briefs, discovery procedures and schedules of hearings.   E.   The
panel shall be relieved of all judicial formality and shall not be bound by the
strict rules of procedure and evidence. Notwithstanding anything to the contrary
in this Contract, the arbitrators may at their discretion, consider underwriting
and placement information provided by the Company to the Reinsurer, as well as
any correspondence exchanged by

          Effective: January 1, 2011
U6W20002   29 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    the parties that is related to this Contract. The arbitration shall take
place in Wilkes-Barre, Pennsylvania, or at such other place as the parties shall
agree. The decision of any two arbitrators shall be in writing and shall be
final and binding. The panel is empowered to grant interim relief as it may deem
appropriate.   F.   The panel shall interpret this Contract as an honorable
engagement rather than as merely a legal obligation and shall make its decision
considering the custom and practice of the applicable insurance and reinsurance
business as promptly as possible after the hearings. Judgment upon an award may
be entered in any court having jurisdiction thereof.   G.   Each party shall
bear the expense of its own arbitrator and shall jointly and equally bear with
the other party the cost of the third arbitrator. The remaining costs of the
arbitration shall be allocated by the panel. The panel may, at its discretion,
award such further costs and expenses as it considers appropriate, including but
not limited to attorneys’ fees, to the extent permitted by law.

ARTICLE 28
SERVICE OF SUIT

A.   This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.   B.   This Article shall not be read to
conflict with or override the obligations of the parties to arbitrate their
disputes as provided for in the Arbitration Article. This Article is intended as
an aid to compelling arbitration or enforcing such arbitration or arbitral
award, not as an alternative to the Arbitration Article for resolving disputes
arising out of this Contract.   C.   In the event of the failure of the
Reinsurer to pay any amount claimed to be due hereunder, the Reinsurer, at the
request of the Company, shall submit to the jurisdiction of a court of competent
jurisdiction within the United States. Nothing in this Article constitutes or
should be understood to constitute a waiver of the Reinsurer’s rights to
commence an action in any court of competent jurisdiction in the United States,
to remove an action to a United States District Court, or to seek a transfer of
a case to another court as permitted by the laws of the United States or of any
state in the United States. The Reinsurer, once the appropriate court is
selected, whether such court is the one originally chosen by the Company and
accepted by the Reinsurer or is determined by removal, transfer, or otherwise,
as provided for above, shall comply with all requirements necessary to give said
court jurisdiction and, in any suit instituted against the Reinsurer upon this
Contract, shall abide by the final decision of such court or of any appellate
court in the event of an appeal.   D.   Service of process in such suit may be
made upon Messrs. Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, or another party specifically

          Effective: January 1, 2011
U6W20002   30 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]

    designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.   E.   Further, pursuant to any
statute of any state, territory or district of the United States that makes
provision therefor, the Reinsurer hereby designates the Superintendent,
Commissioner or Director of Insurance, or other officer specified for that
purpose in the statute, or his successor or successors in office, as its true
and lawful attorney upon whom may be served any lawful process in any action,
suit or proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract, and hereby designates the above-named as
the person to whom the said officer is authorized to mail such process or a true
copy thereof.

ARTICLE 29
SEVERABILITY
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.
ARTICLE 30
GOVERNING LAW
This Contract shall be governed as to performance, administration and
interpretation by the laws of the Commonwealth of Pennsylvania, exclusive of
conflict of law rules. However, with respect to credit for reinsurance, the
rules of all applicable states shall apply.
ARTICLE 31
ENTIRE AGREEMENT
This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties.

          Effective: January 1, 2011
U6W20002   31 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]
ARTICLE 32
NON-WAIVER
The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.
ARTICLE 33
INTERMEDIARY
Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through Guy
Carpenter & Company, LLC, Two Logan Square, Philadelphia, Pennsylvania
19103-2772. Payments by the Company to the Intermediary shall be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.
ARTICLE 34
MODE OF EXECUTION

A.   This Contract may be executed by:

  1.   an original written ink signature of paper documents;     2.   an
exchange of facsimile copies showing the original written ink signature of paper
documents;     3.   electronic signature technology employing computer software
and a digital signature or digitizer pen pad to capture a person’s handwritten
signature in such a manner that the signature is unique to the person signing,
is under the sole control of the person signing, is capable of verification to
authenticate the signature and is linked to the document signed in such a manner
that if the data is changed, such signature is invalidated.

B.   The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

          Effective: January 1, 2011
U6W20002   32 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUYCARPENTERLOGO) [w82113w8211301.gif]
IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this _____day of __________, in the year of
20_.
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT

          Effective: January 1, 2011
U6W20002   33 of 39   DOC: January 21, 2011

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER) [w82113w8211301.gif]
NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — U.S.A.

(1)   This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.  
(2)   Without in any way restricting the operation of paragraph (1) of this
Clause it is understood and agreed that for all purposes of this reinsurance all
the original policies of the Reassured (new, renewal and replacement) of the
classes specified in Clause II of this paragraph (2) from the time specified in
Clause III in this paragraph (2) shall be deemed to include the following
provision (specified as the Limited Exclusion Provision):       Limited
Exclusion Provision.*

  I.   It is agreed that the policy does not apply under any liability coverage,
to

      injury, sickness, disease, death or destruction         bodily injury or
property damage

      with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.     II.   Family
Automobile Policies (liability only), Special Automobile Policies (private
passenger automobiles, liability only), Farmers Comprehensive Personal Liability
Policies (liability only), Comprehensive Personal Liability Policies (liability
only) or policies of a similar nature; and the liability portion of combination
forms related to the four classes of policies stated above, such as the
Comprehensive Dwelling Policy and the applicable types of Homeowners Policies.  
  III.   The inception dates and thereafter of all original policies as
described in II above, whether new, renewal or replacement, being policies which
either

  (a)   become effective on or after 1st May, 1960, or     (b)   become
effective before that date and contain the Limited Exclusion Provision set out
above;

      provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

          Effective: January 1, 2011       DOC: January 21, 2011 U6W20002   34
of 39    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER) [w82113w8211301.gif]

(3)   Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

      Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

    shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):       Broad Exclusion Provision.*       It is
agreed that the policy does not apply:

  I.   Under any Liability Coverage, to         injury, sickness, disease, death
or destruction         bodily injury or property damage

  (a)   with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or     (b)  
resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

  II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

      immediate medical or surgical relief         first aid,

          Effective: January 1, 2011       DOC: January 21, 2011 U6W20002   35
of 39    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER) [w82113w8211301.gif]

      to expenses incurred with respect to

      bodily injury, sickness, disease or death         bodily injury

      resulting from the hazardous properties of nuclear material and arising
out of the operation of a nuclear facility by any person or organization.    
III.   Under any Liability Coverage, to

      injury, sickness, disease, death or destruction         bodily injury or
property damage

      resulting from the hazardous properties of nuclear material, if

  (a)   the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;     (b)   the nuclear material is contained in spent fuel or waste at
any time possessed, handled, used, processed, stored, transported or disposed of
by or on behalf of an insured; or     (c)   the

      injury, sickness, disease, death or destruction         bodily injury or
property damage

      arises out of the furnishing by an insured of services, materials, parts
or equipment in connection with the planning, construction, maintenance,
operation or use of any nuclear facility, but if such facility is located within
the United States of America, its territories or possessions or Canada, this
exclusion (c) applies only to

      injury to or destruction of property at such nuclear facility.        
property damage to such nuclear facility and any property thereat.

  IV.   As used in this endorsement:         “hazardous properties” include
radioactive, toxic or explosive properties; “nuclear material” means source
material, special nuclear material or byproduct material;

          Effective: January 1, 2011       DOC: January 21, 2011 U6W20002   36
of 39    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER) [w82113w8211301.gif]

      “source material”, “special nuclear material”, and “byproduct material”
have the meanings given them in the Atomic Energy Act of 1954 or in any law
amendatory thereof; “spent fuel” means any fuel element or fuel component, solid
or liquid, which has been used or exposed to radiation in a nuclear reactor;
“waste” means any waste material (1) containing byproduct material other than
the tailings or wastes produced by the extraction or concentration of uranium or
thorium from any ore processed primarily for its source material content and
(2) resulting from the operation by any person or organization of any nuclear
facility included under the first two paragraphs of the definition of nuclear
facility; “nuclear facility” means

  (a)   any nuclear reactor,     (b)   any equipment or device designed or used
for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling, processing or packaging waste,     (c)  
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste,

      and includes the site on which any of the foregoing is located, all
operations conducted on such site and all premises used for such operations;
“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;         With respect to injury to or destruction of
property, the word “injury” or “destruction” includes all forms of radioactive
contamination of property. “property damage” includes all forms of radioactive
contamination of property.     V.   The inception dates and thereafter of all
original policies affording coverages specified in this paragraph (3), whether
new, renewal or replacement, being policies which become effective on or after
1st May, 1960, provided this paragraph (3) shall not be applicable to

  (i)   Garage and Automobile Policies issued by the Reassured on New York
risks, or     (ii)   statutory liability insurance required under Chapter 90,
General Laws of Massachusetts,

          Effective: January 1, 2011       DOC: January 21, 2011 U6W20002   37
of 39    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER) [w82113w8211301.gif]

      until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

          Effective: January 1, 2011       DOC: January 21, 2011 U6W20002   38
of 39    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER) [w82113w8211301.gif]

(4)   Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

*NOTE. The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.
NOTES: Wherever used herein the terms:

         
 
  “Reassured”   shall be understood to mean “Company”, “Reinsured”, “Reassured”
or whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.
 
       
 
  “Agreement”   shall be understood to mean “Agreement”, “Contract”, “Policy” or
whatever other term is used to designate the attached reinsurance document.
 
       
 
  “Reinsurers”   shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

21/9/67
NMA 1590 (amended)

          Effective: January 1, 2011       DOC: January 21, 2011 U6W20002   39
of 39    

 